                                                                                    p             L            \\
                                                                                     p
                       IN THE UNITED STATES DISTRICT COURT                                  JUL - 2 2019
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                                       CLERK,U.S. DISTRICT COURT
                                        Richmond Division                                    RICHMOND. VA



STEVEN MOURICE ROBERTSON,

       Plaintiff,

V.                                                                      Civil Action No. 3:19CV320


HANOVER COUNTY,

       Defendant.



                                   MEMORANDUM OPINION


       On May 10, 2019,the Court conditionally docketed Plaintiffs action. Plaintiff requested

leave to proceed informa pauperis. By Memorandum Order entered on June 11, 2019,the Court

directed Plaintiff to pay an initial partial filing fee of$.26 or state under penalty of perjury that

he did not have sufficient assets to pay such a fee within eleven(11) days of the date of entry

thereof. See 28 U.S.C. § 1915(b)(1). Plaintiff has neither paid the initial partial filing fee nor

averred that he cannot pay such a fee. Therefore, Plaintiff is not entitled to proceed informa

pauperis. Plaintiffs disregard ofthe Court's directives warrants dismissal ofthe action.

Accordingly, the action will be DISMISSED WITHOUT PREJUDICE.

        An appropriate Order shall issue.


                                                               M. Hannah ^—
                                                               United States Disirict Judge
Date; JUL - 2 2019
Richmond, Virginia
